Order filed March 6, 2014




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                            NO. 14-13-00568-CV
                               ____________

        LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
      INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                    SHAW, INDIVIDUALLY, Appellants

                                    V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
       VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
      INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA
       TURNER, INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY,
      INDIVIDUALLY; GOW-MING CHAO, INDIVIDUALLY; ET AL,
                            Appellees


                 On Appeal from the 190th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2011-23410

                                ORDER
      The notice of appeal in this case was filed June 20, 2013. No clerk’s record
was filed. To date, the filing fee has not been paid. Appellants claim to be indigent
because they were deemed indigent in a previous appeal in this court. No evidence
that appellant has established indigence in this appeal has been filed. See Tex. R.
App. P. 20.1. On December 5, 2013, this court ordered a hearing in the trial court
to determine whether appellants are entitled to proceed without advanced payment
of costs. On January 6, 2014, the trial court held a hearing at which appellant
Lizzie J. Lovall attended. The trial court determined, based on the evidence at the
hearing and a review of the record, that appellants failed to set forth or prove any
allegations sufficient to support proceeding as paupers. Therefore, the court issues
the following order.

      Appellant is ordered to pay the filing fee to the clerk of this court on or
before March 21, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM